        Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 1 of 10                        FILED
                                                                                    2019 Sep-26 AM 09:19
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

JOHN PELZ,                                     )
                                               )
             PLAINTIFF,                        )
vs.                                            )      CIVIL CASE NO.
                                               )
CITY OF HUNTSVILLE, a                          )      JURY DEMAND
MUNICIPAL CORPORATION,                         )
         DEFENDANT.                            )

                                   COMPLAINT

I.    JURISDICTION AND VENUE

      1.     This suit is brought and jurisdiction lies pursuant to the Americans

With Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et.seq., which incorporates

by reference Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e-5, as well as the ADA Amendments Act of 2008 (“ADAAA”). The plaintiff

requests a trial by jury of all issues triable to a jury. Subject matter jurisdiction is

established pursuant to 28 U.S.C. §1331 and venue is proper in this district

pursuant to 28 U.S.C. §1391(b).

      2.     The unlawful employment practices described herein were committed

within the State of Alabama, in Huntsville, Madison County Alabama.

Accordingly, venue in the Court is proper pursuant to 28 U.S.C. § 1391(b).

      3.     The Plaintiff timely filed his charge of disability discrimination with

the Equal Employment Opportunity Commission (EEOC) within 180 days after the
                                      Page 1 of 10
        Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 2 of 10



discriminatory treatment, Exhibit A. The EEOC issued a Determination on the

merits of the charge, finding in favor of Plaintiff, a copy of which is attached as

Exhibit B. The Plaintiff further filed this lawsuit within 90 days after receipt of his

Dismissal and Notice of Rights issued from the Department of Justice, Exhibit C.

II.    PARTIES

       4.    Plaintiff John Pelz is a qualified individual with a disability and/or

perceived disability, as defined by the Americans with Disabilities Act, and at all

relevant times, a resident of Huntsville, Madison County, the State of Alabama. At

all relevant times, the Plaintiff was discriminated against by Defendant, the City of

Huntsville, a Municipal Corporation (hereafter “City of Huntsville” or “City”)

because of his disability, and/or perceived disability.

       5.    Defendant, the City of Huntsville, employs more than fifteen (15)

persons, within the meaning of 42 U.S.C. §1981a(b)(3) and 42 U.S.C. §2000e. et

seq.. At all relevant times, Defendant was doing business in Madison County, the

State of Alabama. Defendant was the “employer” of Plaintiff within the meaning

of 29 U.S.C. §2611(4)(A) at all times relevant to the issues raised in this action.

III.   FACTUAL ALLEGATIONS

       6.    Plaintiff, John Pelz, is a qualified individual with a disability.




                                      Page 2 of 10
         Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 3 of 10



       7.      Plaintiff began employment for the City of Huntsville in the Public

Works Services Sanitation Department (“Sanitation”) on August 13, 2007 as a

regular, full-time Equipment Operator III.

       8.      During the course of his employment, Plaintiff suffered several

injuries arising out of his work activities which have affected one or more major

life activities.

       9.      Plaintiff has been receiving medical treatment since June of 2013, for

ongoing medical issues caused by the nature of his work in Sanitation, after his

employer denied his request to see the City doctor.

       10.     Plaintiff’s disability has affected the use of upper extremities,

including his hands and wrists, as well as his shoulders, back and neck.

       11.     In his duties as an equipment operator, Plaintiff operated a sanitation

truck which required that he be able to rotate an oversize steering wheel more than

180 degrees at a time.

       12.     It was common practice for equipment operators to attach a steering

assist knob onto the steering wheel of the truck they were operating that day.

       13.     A revised Public Works Services Steering Knob Policy was issued on

or about January 17, 2017, prohibiting the placement or use of steering assist knobs

on the steering wheel of any Public Works Services vehicles.




                                      Page 3 of 10
        Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 4 of 10



      14.      Plaintiff was released to work on February 13, 2017, with the

restriction that he drives sanitation trucks with the use of a steering assist knob.

      15.      Plaintiff provided the City with notes from both his internal medicine

physician and his orthopedic physician, requesting that he be allowed to use a

steering assist knob to accommodate his disability.

      16.      Plaintiff was not allowed to use a steering assist knob even though

other drivers continued to use steering assist knobs in violation of the January 17,

2017 policy.

      17.      On June 15, 2017, Plaintiff was evaluated by Therapy Achievements,

LLC, with Chris Cleve, Plaintiff’s supervisor, David Stallions, head mechanic,

Mike Blankenship, head of mechanic shop, and Angelia Smith, City of Huntsville

Health and Wellness Center, in attendance.

      18.      Plaintiff’s physician requested a Sure Grip Spin Master Quick Release

base be placed on each work vehicle driven by Plaintiff.

      19.      Plaintiff submitted a Reasonable Accommodation Request to the City

and received a response letter approving his request for the use of a steering knob

on July 24, 2017. The letter charged Christopher McNeese, head of Sanitation,

with working with Huntsville’s Fleet Services Department. Sanitation was also

charged with coordinating the necessary training for the use of the steering knob.




                                      Page 4 of 10
        Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 5 of 10



      20.    Rather than accommodate Plaintiff’s restriction, Sanitation removed

him from driving to work as a helper. The principle duties of a helper require

frequent use of hands and wrists and heavy lifting. The weight of the garbage cans

and refuse also exceed Plaintiff’s restrictions and the overuse of his hands and

wrists caused injury to Plaintiff.

      21.    Plaintiff has been talked about and laughed at by co-workers and

supervisors because of his accommodation.

      22.    On July 20, 2017, and July 24, 2017, a driver who was on medication

and unable to perform his typical duties was allowed to sit inside during the day

and not assigned to work as a helper in the same manner as the Plaintiff.

      23.    On or about August 25, 2017, Chris Cleve was laughing at the

Plaintiff and stated Plaintiff was lied to about his work as a driver.

      24.    Plaintiff was not allowed to drive until August 30, 2017, after

Huntsville’s legal department intervened to have him placed back as a driver.

However, Plaintiff received a truck not properly maintained, and was then

reassigned to an older truck that was in disrepair.

      25.    Plaintiff worked to repair the truck with the head fleet mechanic, but

was then reassigned to another truck in even worse condition.

      26.    On more than one occasion, Plaintiff has had to use substandard

equipment when better functioning equipment has been available.


                                      Page 5 of 10
        Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 6 of 10



      27.    Drivers without a disability or perceived disability drive trucks with a

knob on the steering.

      28.    Plaintiff has been subject to retaliatory acts in the workplace,

including inaccurate time logged by his supervisors and other measures.

      29.    Drivers who have been caught sleeping in the garbage trucks and/or

have damaged the trucks, e.g. broken mirrors, have not been removed from driving

and have been treated more favorably than the Plaintiff.

      30.    Plaintiff has been given writeups, reprimands and other disciplinary

actions for not following policy when he has complied with City policy and rules.

      31.    Plaintiff was discriminated against and continues to be discriminated

against because of his disability and/or perceived disability, including failure or

refusal to accommodate his restrictions and disparate treatment.

      32.    Plaintiff has been retaliated against because of his disability and for

engaging in seeking redress for his federally protected rights.

IV.   CAUSES OF ACTION

                         COUNT ONE
                 DISABILITY DISCRIMINATION
      DISPARATE TREATMENT/HOSTILE WORK ENVIRONMENT

      33.    The Plaintiff re-alleges and incorporate by reference paragraphs 1

through 21 with the same force and effect as if fully set out in specific detail

hereinbelow.


                                     Page 6 of 10
        Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 7 of 10



      34.    As a result of a work injury, Plaintiff suffered from a perceived

disability in that he had a physical impairment that substantially limited one or

more of his major life activities, had a record of such impairment, and/or was

regarded as having such impairment. Defendant discriminated against John Pelz in

the terms and conditions of his employment based upon his disability, including

refusal to provide reasonable accommodation of his disability. Plaintiff has been

discriminated against on the basis of his disability and/or perceived disability in

regard to hostile work environment, disparate treatment and other adverse terms

and conditions of employment, in violation of Title VII of the Civil Rights Act, as

amended, and/or 42 U.S.C. §1981. The plaintiff has been discriminated against

because of his disability and/or perceived disability, and has been subjected to a

hostile work environment because of his disability and/or perceived disability.

      35.    Plaintiff seeks to redress the wrongs alleged herein and this suit for

back pay plus damages, interest, an injunctive and declaratory judgment are his

only means of securing adequate relief. Plaintiff is now suffering and will continue

to suffer irreparable injury from the defendant’s unlawful policies and practices as

set forth herein unless enjoined by this Court.

                                      COUNT TWO
                                     RETALIATION




                                     Page 7 of 10
        Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 8 of 10



       36.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through

32 with the same force and effect as if fully set out in specific detail herein below.

       37.    Plaintiff has been retaliated against and subjected to retaliatory acts in

the workplace that interfered with the ability to perform his job, after having made

a good faith complaint that he was being discriminated against because of one or

more disabilities and having sought accommodation for the same. This retaliation

includes disparate treatment, disparate treatment with regard to assignment of

equipment and job tasks, unfair disciplinary actions, and other retaliatory actions.

       38.    Plaintiff seeks to redress the wrongs alleged herein and this suit for

back pay plus damages, interest, an injunctive and declaratory judgement are his

only means of securing adequate relief. Plaintiff is now suffering and will continue

to suffer irreparable injury from the defendant’s unlawful policies and practices as

set forth herein unless enjoined by this Court.

V.     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully prays that this Court assume

jurisdiction of this action and after a trial:

       1.     Issue a declaratory judgment that the employment policies, practices,

procedure, conditions and customs of the Defendant are violative of the rights of

the Plaintiffs as secured by the ADA, as well as the ADAAA.




                                        Page 8 of 10
        Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 9 of 10



      2.     Grant Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys and those acting in concert with the

Defendant and at the Defendant’s request from continuing to violate the ADA, as

well as the ADAAA.

      3.     Enter an order requiring the Defendant to make the Plaintiff whole by

awarding him the position he would have occupied in the absence of race and color

discrimination, back-pay (plus interest), punitive damages, compensatory damages,

nominal damages, liquidated damages, declaratory relief, injunctive relief, and

benefits.

      4.     The Plaintiff further prays for such relief and benefits as the cause of

justice may require, including, but not limited to, an award of costs, attorney’s fees

and expenses.

                                       Respectfully submitted,


                                       s/Michael E. Auffenorde
                                       Michael E. Auffenorde
                                       Attorney for Plaintiff
                                       ASB-9810-O57M


OF COUNSEL:
MICHAEL E. AUFFENORDE, P.C.
2409 Commerce Court, Suite B
Huntsville, Alabama 35801
(256) 533-5383
(256) 533-4833 facsimile
aalaw@bellsouth.net
                                     Page 9 of 10
       Case 5:19-cv-01587-MHH Document 1 Filed 09/25/19 Page 10 of 10




  PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY ON ALL ISSUES
                    TRIABLE TO A JURY



                                    s/Michael E. Auffenorde
                                    Michael E. Auffenorde

Defendant can be served at:

City of Huntsville

Plaintiff’s Address:

John Pelz
c/o Michael E. Auffenorde, P.C.
600 Boulevard S SW, Suite 104
PO Box 12789
Huntsville, Alabama 35815




                                  Page 10 of 10
